                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:14-CR-128-2H

UNITED STATES OF AMERICA,              )
                                       )
                                       )
        v.                             )
                                       )
                                                          ORDER
                                       )
WILLIAM TODD CHAMBERLAIN,              )
                                       )
        Defendant.                     )

     This matter is before the court on defendant’s motion for

early termination of his probation [DE #461].             The government has

responded in opposition [DE #463].

     Defendant was sentenced to three years’ probation on July 7,

2020.    Title 18 U.S.C. § 3564(c) provides, in pertinent part, that

the court may terminate a term of probation “after the expiration

of one year of probation in the case of a felony, if it is satisfied

that such action is warranted by the conduct of the defendant and

the interest of justice.”           18 U.S.C. § 3564(c).       Defendant has

served   only   two   months   of    the   term   of   probation   imposed   on

July 7, 2020.     Therefore, finding no legal basis for defendant’s

motion, the motion is DENIED.
           2nd
     This ____ day of September 2020.

                               __________________________________
                               Malcolm J. Howard
                               Senior United States District Judge
At Greenville, NC
#26




         Case 5:14-cr-00128-H Document 464 Filed 09/03/20 Page 1 of 1
